 



 

***   Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.

Exhibit 10.2
FORM OF STORAGE LEASE
(Enterprise Products NGL Marketing)
     This is a Storage Lease (the “Lease”) between MONT BELVIEU CAVERNS, LLC
with an address at P.O. Box 4324, Houston, Texas 77210-4324 (“Lessor”) and
ENTERPRISE PRODUCTS OPERATING L.P., (“Lessee”), with an address at P.O. Box
4324, Houston, Texas 77210-4324.
1. Term; Quantity; Product.
For an initial term commencing February 1, 2007 and ending December 31, 2016
(the “Initial Term”), Lessor leases to Lessee storage space of up to *** barrels
of purity ethane, propane, commercial ethane, isom grade butane (“Isom Grade”),
High Purity Isobutane (“HP Isobutane”), isobutane, natural gasoline, and
petrochemical grade natural gasoline (collectively referred to as “Product” in
this Lease) at Lessor’s underground storage wells, located near Interstate 10
and State Highway 146 at Mont Belvieu, Texas, subject to the terms, provisions,
and conditions contained herein. For purposes of this Lease, a “barrel” of
Product is equal to 42 U.S. gallons of equivalent liquid volume at 60°
Fahrenheit.
Each twelve (12) month period between January 1 and the following December 31
shall be referred to herein as a “Lease Year”. This Lease shall continue from
year to year following the expiration of the Initial Term, unless either party
terminates this Lease by giving written notice to the other party at least
ninety (90) days prior to the beginning of any ensuing Lease Year.
2. Lessor’s Facilities.
Lessor operates storage wells in which various types of products are stored
other than the types of Product covered by this Lease. Lessor’s storage wells
are connected to centrally located pipeline header facilities operated by Lessor
on its property in the vicinity of said storage wells. All Product delivered by
Lessee into or by Lessor out of storage must be delivered by pipeline to such
header facilities, and all such deliveries shall be deemed a delivery into or
out of storage for the purposes of computing all applicable charges under this
Lease. As between Lessor and Lessee, control of Lessor’s facilities will rest
exclusively with Lessor.
3. Product Specifications.
Each Product delivered by Lessee into storage or by Lessor from storage must
meet the respective specifications set out in Exhibit “A” attached hereto and
made a part hereof. Lessor reserves the right to modify, add to, or revise such
specifications at any time and from time-to time upon giving not less than
thirty (30) days prior written notice.
Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



4. Isom Grade Butane; Analysis and Certification.
Prior to each delivery of Isom Grade by or on behalf of Lessee into storage
hereunder, Lessee agrees to certify to Lessor the quality of the butane to be
delivered and to furnish to Lessor a laboratory analysis of the butane to be
delivered to Lessor for storage at least forty-eight (48) hours prior to
delivery. The laboratory analysis shall be in form satisfactory to Lessor, shall
employ the test methods specified on Exhibit “A”, and shall show the levels, if
any, of the components listed on Exhibit “A”. If (i) a laboratory analysis
required under this paragraph is not timely received by Lessor; (ii) the
laboratory analysis received is not in a form acceptable to Lessor; or (iii) the
laboratory analysis shows the butane to be delivered does not meet the
specifications for Isom Grade, Lessor has the right to refuse receipt of the
butane. Also, if, at any time during Lessee’s delivery of Isom Grade, the butane
being tendered ceases to conform to the specifications for Isom Grade, Lessor
will stop receiving the butane tendered for storage, until such time as the
tendered product can be shown to again meet the Isom Grade specification.
5. Product Deliveries and Receipts.
It shall be Lessee’s responsibility to make all arrangements necessary to
deliver Product for storage and to receive Product from storage at Lessor’s
header facilities, and to pay any charges imposed by any party for the
collection, transfer, and injection of Lessee’s Product to such header
facilities for delivery into storage or from such header facilities for delivery
out of storage under this Lease. The flow rates into and out of storage are
subject to Lessor’s scheduling and operational restrictions.
6. Delivery Restrictions; Allocation.
If Lessor’s scheduling or operational restrictions will not permit all of the
parties (including Lessor) storing any types of products in any of Lessor’s
storage wells to deliver or receive the volumes of Product requested, then
Lessor may allocate among such parties Lessor’s available flow rates in a fair
and equitable manner as determined by Lessor.
7. Commingling; Sampling.
Lessor shall have the privilege of commingling Lessee’s Product with Product of
other parties and is not obligated to redeliver to Lessee the identical Product
received from Lessee. Lessor shall have the right to sample all Product to be
delivered for storage and may refuse to accept delivery of any Product if the
Product does not meet the required specifications or, if in Lessor’s opinion,
satisfactory control of Product specifications will not be maintained during
delivery. At Lessor’s request, Lessee shall provide Lessor access to the Product
to be delivered for the purpose of sampling and provide Lessor representative
samples of such Product.
At Lessor’s sole discretion, Lessor shall have the option to blend Lessee’s
Product that fails to meet the Product specifications with Product within
Lessor’s facilities to get Lessee’s Product back on specification, or to deliver
Lessee’s off specification Product to Lessor’s off specification Product storage
well (the “Slop Well”) where the Product will reside until such
Storage Lease (Enterprise Products NGL Marketing)

2



--------------------------------------------------------------------------------



 



time as Lessor arranges for the Product in the Slop Well to be sent to one of
the Mont Belvieu fractionators for fractionation.
Lessor will continue to blend the off specification Product, or to make
deliveries to the Slop Well, only until the Product once again meets the
specifications in the attached Exhibit “A”, or until such time as Lessor is
notified by Lessee that other delivery arrangements have been made for the
Product and the delivery of off specification Product to Lessor’s facilities
stops.
The fee for receiving off specification Product into Lessor’s facilities will be
*** per barrel on each barrel received. Lessee will share in any losses of
Product from the Slop Well in proportion to the amount of the off-specification
Product that was delivered into the Slop Well since the last time the Slop Well
was emptied for Lessee’s account hereunder..
If Lessee elects to have the Products redelivered to Lessor’s facilities
following fractionation, all such receipts shall be done under the terms of this
Lease.
If it is necessary for Lessor to pay any charges, including but not limited to,
fractionation fees, when the off specification Product is delivered from the
Slop Well and fractionated, Lessee will immediately upon receipt of an invoice
reimburse Lessor for any such charges.
8. Product Measurement.
     (a) Ethane
Measurement of commercial ethane and purity ethane into and out of storage shall
be made in accordance with the procedures and methods set out in Exhibit “B”.
All product gains and losses incurred while commercial ethane and purity ethane
are under Lessor’s control shall be for the account of Lessee in proportion to
the amount of commercial ethane or purity ethane delivered into storage by
Lessee since the last time any such losses were calculated except as noted in
Section 17. For the purpose of this subparagraph 8 (a), ethylene and up to 1.5%
methane shall be considered ethane. Any methane in excess of 1.5% will not be
balanced. Lessor shall return to Lessee a volume of commercial ethane containing
a quantity of ethane equal to the quantity of ethane contained in the commercial
ethane delivered by Lessee for storage hereunder. If Lessor returns commercial
ethane to Lessee containing more or less propane than was contained in the
commercial ethane delivered by Lessee for storage hereunder, Lessor and Lessee
shall quarterly balance any overages or underages of propane by the party having
the overage delivering to the other party a volume of propane equal to the
overage, which propane shall meet the specifications set out in Exhibit “A”.
Lessor shall submit to Lessee monthly stock reports supported with appropriate
receiving and shipping information showing movements of commercial ethane and
purity ethane into and out of storage and the amount of commercial ethane and
purity ethane remaining in storage. All propane required to be delivered to
Lessor shall be delivered at the expense of Lessee to Lessor’s pipeline header
facilities at Mont Belvieu, Texas, via one of the pipelines connected to such
facilities. All propane required to be delivered to Lessee shall be delivered at
the expense of Lessor to its pipeline header facilities at Mont Belvieu, Texas.
Propane may be delivered at any other delivery point mutually acceptable to the
Storage Lease (Enterprise Products NGL Marketing)

3



--------------------------------------------------------------------------------



 




parties. For the purpose of this subparagraph 8 (a) propylene and butane shall
be considered propane.
     (b) Other Products.
Measurement of propane, Isom Grade, natural gasoline, petrochemical grade
natural gasoline, HP Isobutane, and isobutane into and out of storage shall also
be made in accordance with the procedures and methods set out in Exhibit “B”.
All Product gains and losses incurred while the product is under Lessor’s
control shall be for the account of Lessee in proportion to the amount of
propane, Isom Grade, natural gasoline, petrochemical grade natural gasoline, HP
Isobutane, and isobutane delivered into storage by Lessee since the last time
any such losses were calculated except as noted in Section 17. Lessor shall
submit to Lessee monthly stock reports supported with appropriate receiving and
shipping information showing movements of propane, Isom Grade, natural gasoline,
petrochemical grade natural gasoline, HP Isobutane, and isobutane into and out
of storage and the amount of propane, Isom Grade, natural gasoline,
petrochemical grade natural gasoline, HP Isobutane, and isobutane remaining in
storage.
     (c) Carbon Dioxide.
Lessee will not be credited for any volume of carbon dioxide held in storage for
Lessee by Lessor.
     (d) Percentages.
Any references to percentages herein shall mean liquid volume percent.
9. Title; Risk of Loss.
Title to Lessee’s Product shall remain at all times in Lessee. Notwithstanding
the return guarantee set out in subparagraphs 8 (a) and 8 (b) above, Lessor
shall be responsible for the loss of or damage to such Product only when and to
the extent such loss or damage is caused by the negligence of Lessor, its
employees and agents.
10. Storage Fees.
Lessee agrees to pay Lessor for the storage, handling, and services of Lessor a
total minimum rental as set forth in Schedule 1. All minimum rentals are payable
in full regardless of whether or not Lessee actually uses the amount of storage
made available hereunder. All of Lessee’s Product must be removed from storage
no later than the last day of the term of this Lease, subject to the payment of
accrued rental and other charges and the other terms, provisions, and conditions
of this Lease. The rate for storage of any Product remaining in storage past the
last day of the term of this Lease shall be *** per barrel per month or any
portion thereof, payable in advance on the first day of each month in the same
manner and at the same place as set forth in Section 15.
Storage Lease (Enterprise Products NGL Marketing)

4



--------------------------------------------------------------------------------



 



11. Throughput Fees
Lessee agrees to pay Lessor a handling charge of *** per barrel for each barrel
of Product that is physically delivered or allocation transferred into storage,
and *** per barrel for each barrel of Product that is physically delivered out
of storage under this Lease. Each delivery or receipt of Product that is
transferred in-well by means of a letter transfer (an “Inventory Delivery”) will
be charged a fee of *** per transaction. Lessee agrees to promptly pay to
Lessor, upon receipt of an invoice, at Lessor’s address set forth on the face of
such invoice for the charges hereunder. Both the throughput fee and the
Inventory Delivery Fee will be escalated annually as set forth in Schedule 1.
12. Facility Fee.
In addition to all other fees hereunder, Lessee agrees to pay Lessor an
infrastructure handling fee (the “Facility Fee”) of *** per barrel on all
barrels of Product that are physically received or allocation transferred into
storage, and on all barrels that are physically delivered out of storage. The
Facility Fee will be escalated annually in accordance with Schedule 1 attached
hereto.
13. Overstorage Fees
An overstorage charge of *** per barrel shall be charged for the total number of
barrels stored by Lessee at the end of any month that exceeds the amount of
storage space leased for each specific Product hereunder. Any excess storage
acquired in this manner shall be understood to be temporary only, and shall not
constitute a waiver of Lessor’s right to restrict storage to the amount leased
hereunder at any time thereafter, and Lessee shall promptly remove any such
excess Product upon Lessor’s written request.
14. Taxes.
Lessee shall pay all taxes, if any, levied or assessed on the Product stored
hereunder. In the event it becomes necessary for Lessor to pay any such tax,
Lessee shall immediately reimburse Lessor for such amount upon receipt of notice
of payment.
15. Payment Terms.
The total minimum annual rental for storage is payable in equal monthly
installments during the term hereof, each of which installments is due and
payable in advance by Lessee at Lessor’s address set forth on the face of each
invoice on or before the first day of each month. Lessor will also invoice
Lessee each month for all applicable throughput fees, overstorage fees and other
fees or charges during the term of this Lease.
Storage Lease (Enterprise Products NGL Marketing)

5



--------------------------------------------------------------------------------



 



16. Warehouseman’s Lien.
Lessor shall have a lien on all Product of Lessee stored hereunder to cover any
accrued and unpaid amounts payable hereunder and may withhold delivery of any
such Product until such accrued and unpaid amounts are paid. If any such amounts
remain unpaid for more than thirty (30) days after they accrue, Lessor may sell
said Product at a public auction at the offices of Lessor in Houston, Harris
County, Texas, on any day not a legal holiday and not less than forty-eight
(48) hours after publication of notice in a daily newspaper of general
circulation published in Baytown, Texas, said notice giving the time and place
of the sale and the quantity and Product to be sold. Lessor may be a bidder and
a purchaser at such sale. From the proceeds of such sale, Lessor may pay itself
all charges lawfully accruing and all expenses of such sale, and the net balance
may be held for whomsoever may be lawfully entitled thereto.
17. Product Losses.
Any loss of Product from Lessor’s storage wells for which Lessor is not
responsible shall be apportioned among all of the parties storing such Product
in such storage wells on the date of loss in proportion to the amount of Product
each such party has in storage on such date. Product is not insured by Lessor
against loss or damage however caused, and any insurance thereon must be
provided and paid for by Lessee. Lessor’s liability, if any, for loss or damages
to the stored Product shall be limited to the monthly average NON TEPPCO price
on the Texas Gulf Coast for such Product on the date of such loss or damage as
reported or published by Oil Price Information Service (“OPIS”) (the “Published
Price”), or at Lessor’s option, replacement of such lost or damaged Product in
kind within forty-five (45) days of such loss. If the Published Price is not
reported or published by OPIS for the date in question, the parties will
endeavor to promptly agree upon such a price.
18. Force Majeure.
Lessor shall not be responsible to Lessee for any loss of Lessee’s Product, for
any loss to Lessee resulting from delays in returning Lessee’s Product when
requested, or for failure of Lessor to perform its obligations hereunder, due,
directly or indirectly, to acts of God or other causes beyond the reasonable
control of Lessor including, without limitation, storm; earthquake; accidents;
acts of the public enemy; emergency or unplanned scheduling and operational
restrictions; rebellion; insurrections; sabotage; invasion; epidemic; strikes;
lockouts or other industrial disturbances; war; riot; hurricane; fire; flood;
explosion; compliance with acts, rules, regulations, or orders of federal,
state, or local government, any agency thereof or other authority having or
purporting to have jurisdiction; mechanical failures or similar causes not due
to Lessor’s fault or negligence. The term of this Lease shall not be extended by
the duration of any force majeure, nor shall Lessee be excused from making any
payment due under this Lease. When claiming force majeure, Lessor shall notify
Lessee immediately by telephone, and confirm same in writing, giving reasonable
detail regarding the type of force majeure and its estimated duration. The
settlement of differences with workers shall be entirely within the Lessor’s
discretion.
Storage Lease (Enterprise Products NGL Marketing)

6



--------------------------------------------------------------------------------



 



19. Indemnity.
REGARDLESS OF THE LEGAL THEORY OR THEORIES ALLEGED INCLUDING, WITHOUT
LIMITATION, THE NEGLIGENCE (WHETHER SOLE, JOINT, OR CONCURRENT) OF ANY THIRD
PARTY, LESSEE HEREBY AGREES TO INDEMNIFY, DEFEND, AND SAVE HARMLESS LESSOR, ITS
PARENT COMPANY, PARTNERS (GENERAL OR LIMITED), MEMBERS, SUBSIDIARIES,
AFFILIATES, SUCCESSORS, AND ASSIGNS, INCLUDING ANY OFFICER, DIRECTOR, EMPLOYEE,
OR AGENT OF ANY SUCH ENTITY (HEREINAFTER COLLECTIVELY CALLED “INDEMNITEE”) FROM
AND AGAINST ANY CLAIM, DEMAND, CAUSE OF ACTION, DAMAGE, FINE, PENALTY, LOSS,
JUDGMENT, OR EXPENSE OF ANY KIND OF ANY PARTY (HEREINAFTER COLLECTIVELY CALLED
“LIABILITY”), INCLUDING ANY EXPENSES OF LITIGATION, COURT COSTS, AND REASONABLE
ATTORNEY’S FEES, RESULTING FROM, ARISING OUT OF, OR CAUSED BY THE DELIVERY OF
ANY PRODUCT BY LESSEE OR LESSEE’S AGENT, CONTRACTOR, OR CARRIER WHICH IS
CONTAMINATED OR OTHERWISE FAILS TO MEET THE SPECIFICATIONS SET FORTH HEREIN,
EXCEPT TO THE EXTENT SUCH LIABILITY IS DIRECTLY CAUSED BY THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF AN INDEMNITEE.
20. Claims; Limitations.
Notice of claims by Lessee for any liability, loss, damage, or expense arising
out of this Lease must be made to Lessor in writing within ninety-one (91) days
after the same shall have accrued. Such claims, fully amplified, must be filed
with Lessor within said ninety-one (91) days and unless so made and filed,
Lessor shall be wholly released and discharged therefrom and shall not be liable
therefor in any court of justice. No suit at law or in equity shall be
maintained upon any claim unless instituted within two (2) years and one (1) day
after the cause of action accrued.
In no event shall Lessor be liable to Lessee for any prospective or speculative
profits, or special, indirect, incidental, exemplary, punitive, or consequential
damages, whether based upon contract, tort, strict liability, or negligence, or
in any other manner arising out of this Lease, and Lessee hereby releases Lessor
from any claim therefor.
21. Notice.
All notices, demands, requests, and other communications necessary to be given
hereunder shall be in writing and deemed given if personally delivered,
forwarded by facsimile (with proof of transmission and answer-back capability),
or mailed by either certified mail, return receipt requested, or sent by
recognized overnight carrier to the respective party at its address below:
Storage Lease (Enterprise Products NGL Marketing)

7



--------------------------------------------------------------------------------



 



If to Lessor:
Mont Belvieu Caverns, LLC
P.O. Box 4324
Houston, Texas 77210-4324
Attn: Director - Hydrocarbon Storage
Telephone: (713) 381-6554
Fax: (713) 381-6960
If to Lessee:
Enterprise Products Operating L.P.
P.O. Box 4324
Houston, Texas 77210-4324
Attn: V.P. Marketing
Telephone: (713) 381-6549
Fax: (713) 381-381-6965
22. Assignment.
Neither party shall assign any portion of its rights or obligations under this
Lease without the prior written consent of the other, which consent shall not be
unreasonably withheld; provided, however, either party may assign this Lease to
its parent corporation, a wholly-owned subsidiary, to an affiliate, to a
successor who acquires all, or substantially all, of the assets of the assigning
party, or, if a party hereto is a limited partnership, to one or its limited
partners or the members of its general partner, without the consent of the other
party, provided that it remains primarily obligated hereunder. This Lease shall
be binding upon and inure to the benefit of the parties hereto, their successors
and assigns.
23. Rules and Regulations.
This Lease and the provisions hereof shall be subject to all applicable state
and federal laws and to all applicable rules, regulations, orders, and
directives of any governmental authority, agency, commission, or regulatory body
in connection with any and all matters or things under or incident to this
Lease.
24. Entire Agreement.
This Lease embodies the entire agreement between Lessor and Lessee and there are
no promises, assurances, terms, conditions, or obligations, whether by precedent
or otherwise, other than those contained herein. No variation, modification, or
reformation hereof shall be deemed valid until reduced to writing and signed by
the parties hereto.
25. Governing Law.
THIS LEASE AND THE RIGHTS AND DUTIES OF THE PARTIES ARISING OUT OF THIS LEASE
SHALL BE GOVERNED BY AND CONSTRUED, ENFORCED, AND
Storage Lease (Enterprise Products NGL Marketing)

8



--------------------------------------------------------------------------------



 



PERFORMED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF
LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF TEXAS.
WITH RESPECT TO ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS LEASE, EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
FEDERAL AND STATE COURTS (AS APPLICABLE) LOCATED IN HARRIS COUNTY, TEXAS, AND TO
ALL COURTS COMPETENT TO HEAR AND DETERMINE APPEALS THEREFROM, AND WAIVES ANY
OBJECTIONS THAT A SUIT, ACTION OR PROCEEDING SHOULD BE BROUGHT IN ANOTHER COURT
AND ANY OBJECTIONS TO INCONVENIENT FORUM.
THE PARTIES FURTHER AGREE THAT, IN THE EVENT OF A LAWSUIT ARISING OUT OF THE
PERFORMANCE OF THIS LEASE, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS
REASONABLE ATTORNEYS’ FEES AND COURT COSTS, INCLUDING FEES FOR EXPERT WITNESSES,
FOR PROSECUTING OR DEFENDING ANY SUCH LAWSUIT FROM THE PARTY NOT PREVAILING.
26. Other Provisions.
This Lease may be executed in counterparts, each of which shall be deemed to be
an original and all of which, taken together shall constitute the same
agreement.
This Lease shall be construed as jointly drafted by the parties according to the
language as a whole and not for or against any party.
In the event one or more of the provisions contained in this Lease shall be held
to be invalid or legally unenforceable in any respect under applicable law, the
validity, legality or enforceability of the remaining provisions hereof shall
not be affected or impaired thereby. Each of the provisions of this Agreement is
hereby declared to be separate and distinct.
Nothing contained in this Lease shall be construed to create an association,
trust, partnership, or joint venture or impose a trust, fiduciary or partnership
duty, obligation, or liability on or with regard to any party.
This Lease is for the sole benefit of the parties and their respective
successors and permitted assigns, and shall not inure to the benefit of any
other person whomsoever, it being the intention of the parties that no third
person shall be deemed a third party beneficiary of this Lease.
27. Default.
A party will be in default if it: (a) breaches this Lease, and the breach is not
cured within thirty (30) days after receiving written notice of such default (or
alleged default) from the other party
Storage Lease (Enterprise Products NGL Marketing)

9



--------------------------------------------------------------------------------



 



specifying the nature of the breach; (b) becomes insolvent; or (c) files or has
filed against it a petition in bankruptcy, for reorganization, or for
appointment of a receiver or trustee. In the event of default, the
non-defaulting party may terminate this Lease upon notice to the defaulting
party. For the avoidance of doubt, Lessor’s failure to perform any of the
services for any reason other than force majeure will be deemed a breach of this
Lease to which subsection (a) of this Section 27 applies.
28. Early Termination.
This Lease may be terminated and canceled by Lessor if not accepted and returned
to Lessor by Lessee within fifteen (15) days from the date hereof.
[Signature page follows]
Storage Lease (Enterprise Products NGL Marketing)

10



--------------------------------------------------------------------------------



 



DATED this 23rd day of January, 2007.

          LESSOR    
 
        MONT BELVIEU CAVERNS, LLC    
 
       
BY:
  /s/ Gil H. Radtke
 
   
 
  Gil H. Radtke    
 
  Senior Vice President and Chief Operating Officer    
 
        LESSEE    
 
        ENTERPRISE PRODUCTS OPERATING L.P.    
 
       
By:  Enterprise Products OLPGP, Inc., its general partner
   
 
       
BY:
  /s/ Richard H. Bachmann
 
   
 
  Richard H. Bachmann    
 
  Executive Vice President, Chief Legal Officer and Secretary    



Storage Lease (Enterprise Products NGL Marketing)

11



--------------------------------------------------------------------------------



 



SCHEDULE 1
STORAGE LEASE
(ENTERPRISE NGL MARKETING)
STORAGE FEES.
(A) For the first Lease Year, Lessee shall pay Lessor annual rent at the rate of
*** per barrel per year (the “Base Storage Rental Rate”) for the volume leased
under this Lease.
Commencing with the first day of the second Lease Year, and on the first day of
each subsequent Lease Year, the annual rent shall be adjusted as follows:
one-half of the Base Storage Rental Rate shall remain fixed, and one-half shall
be revised annually based on a seasonally adjusted implicit price deflator in
order to determine a new rental rate known as the “Adjusted Rental Rate.” The
Adjusted Rental Rate shall be determined in accordance with the following
formula:
*** per barrel + [*** per barrel X Annual Index / Base Index] = Adjusted Rental
Rate

     Where:   “Base Index” is the final seasonally adjusted implicit price
deflator figure for the calendar year 2004 under the Gross Domestic Product
column of the “Implicit Price Deflators for Gross Domestic Product” table
(1996=100); and

“Annual Index” is the final seasonally adjusted implicit price deflator figure
for the calendar year ending immediately before the Lease Year for which the
adjustment is being determined, said figure being in the same column, table and
survey as the Base Index.

The Adjusted Rental Rate shall be rounded off to the fourth decimal place and
shall become effective on the first day of each Lease Year. In no event will the
Adjusted Rental Rate ever be less than the Base Storage Rental Rate.
For example, in calculating the Adjusted Rental Rate, which shall apply under
this Lease, assume in the second Lease Year the Base Index is 113.2, and the
Annual Index is 115.2. Under these facts the Adjusted Rental Rate would be as
follows:
*** per barrel + [*** per barrel X 115.2 / 113.2] =
*** per barrel + [*** per barrel X 1.0177] =
*** per barrel + *** per barrel = *** per barrel
The Adjusted Rental Rate of *** would become effective on the first day of the
second Lease Year and would continue until the last day of the second Lease
Year, with a new Adjusted Rental Rate to apply starting on the first day of the
third Lease Year, and so on.
Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



THROUGHPUT & FACILITY FEES
The throughput fee of *** (the “Base Throughput Fee”), the Facility Fee, and the
fee on In Well Deliveries will be subject to the same escalation factors as
those used to compute the Adjusted Rental Rate; provided, however, the total
Base Throughput Fee for both receipts and deliveries will be escalated (the
“Adjusted Throughput Fee(s)”). The total amount of the In Well Delivery Fee and
the Facility Fee will be escalated.
For example, using the assumed numbers from the prior example, the Adjusted
Throughput Fee for the period commencing October 1, 2007 would be ***,
calculated as follows: 115.2/113.2 = 1.0177; 1.0177 X *** = ***. In no event
will any of the adjusted fees ever be less than their base fee.
The “Implicit Price Deflators for Gross Domestic Product” are available in the
Survey of Current Business as published monthly by the Bureau of Economic
Analysis of the U.S. Department of Commerce. Subscriptions to the Survey of
Current Business are maintained by the Government Printing Office, an agency of
the U.S. Congress. If said Survey fails to publish a necessary price deflator
figure or ceases to be published, any replacement index published by or on
behalf of the United States government shall be substituted, and if there is no
such substitute index, the parties shall promptly agree on a replacement survey
or index or, if they cannot agree, either party shall be entitled to submit the
matter of a replacement index to arbitration under the commercial arbitration
rules of the American Arbitration Association.
Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



Reissue Date: 5/1/02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

E/P MIX (COMMERCIAL ETHANE)
(Ethane/Propane)

              COMPONENT   TEST METHODS   SPECIFICATIONS
Methane
    ASTM D-2163     1.5 Liq. Vol.% max.
Carbon Dioxide
    ASTM D-2504     1000 ppm wt. max.
Ethane
    ASTM D-2163     75.0 - 82.0 Liq. Vol.%
Propane
    ASTM D-2163     25.0 Liq. Vol.% max.
Ethylene
    ASTM D-2163     4.0 Liq. Vol.% max.
Butanes & Heavier
    ASTM D-2163     0.8 max. (1)
Total Sulfur
    ASTM D-4045     30 ppm wt. max.
Corrosion, Copper Strip
    ASTM D-1838     No. 1

NOTE ON TEST METHODS: Method numbers listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.
1. Anything heavier than C3 will be valued as Propane.

             
Specification Committee Approval:
  Wayne Mullins   Phil Winter   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



Reissue Date: September 1, 1998
EXHIBIT A
(HP iC4)

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

HIGH PURITY ISOBUTANE

              COMPONENT   TEST METHODS   SPECIFICATIONS
Propane & Lighter
    ASTM D-2163     1.0 Liq. Vol.% max.
Isobutane
    ASTM D-2163     98.0 Liq. Vol.% min.
Normal Butane
    ASTM D-2163     1.8 Liq. Vol.% max.
Isopentane & Heavier
    ASTM D-2163     0.1 Liq. Vol.% max.
Total Olefins
    ASTM D-2163     2000 ppm wt. max.
Dienes and Acetylenic Compounds
    ASTM D-2712     50 ppm wt. max.
Total Sulfur
    ASTM D-4045     10 ppm wt. max.
Water Content
    VISUAL     No Free Water
Chlorides
    MB 251     <1 ppm wt. max.

NOTE ON TEST METHODS: Method numbers listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.

             
Specification Committee Approval:
  Wayne Mullins       James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



Reissue Date: 5/1/02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

STANDARD GRADE ISOBUTANE

              COMPONENT   TEST METHODS   SPECIFICATIONS
Propane & Lighter
    ASTM D-2163     3.0 Liq. Vol. % max.
Isobutane
    ASTM D-2163     96.0 Liq. Vol. % min.
Normal Butane & Heavier
    ASTM D-2163     4.0 Liq. Vol. % max.
Total Sulfur
    ASTM D-4045     140 ppm wt. max.
Water Content
    VISUAL     No Free Water
Vapor Pressure at 100° F
    ASTM D-1267     70 psig max.
Corrosion, Copper Strip
    ASTM D-1838     No.1

NOTES ON TEST METHODS: Method numbers listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.

             
Specification Committee Approval:
  Wayne Mullins   Bob Sanders   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



Reissue Date: 5/1/02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

ISOM GRADE NORMAL BUTANE
RECEIPT SPECIFICATIONS ANALYSIS

              COMPONENT   TEST METHODS   SPECIFICATIONS
Propane & Lighter
    ASTM D-2163     0.35 Liq. Vol.% max.
Isobutane
    ASTM D-2163     6.0 Liq. Vol.% max.
Normal Butane
    ASTM D-2163     94.0 Liq. Vol.% min.
Pentanes & Heavier
    ASTM D-2163     1.5 Liq. Vol. % max.
Hexanes & Heavier
    ASTM D-2163     0.050 Liq. Vol. % max.
Total Olefins
    ASTM D-2163     0.35 Liq. Vol. % max.
Butadiene
    ASTM D-2163     0.01 Liq. Vol. % max.
Total Oxygenates
    UOP-845     50.0 ppm wt. max.
     Methanol
    UOP-845     50.0 ppm wt. max.
     IPA & Heavier Alcohols
    UOP-845     5.0 ppm wt. max.
     MTBE & Other Ethers
    UOP-845     2.0 ppm wt. max.
     Other Oxygenates
    UOP-845     5.0 ppm wt. max.
Total Sulfur
    ASTM D-4045     140 ppm wt. max.
Water Content
    VISUAL     No Free Water
Fluoride
    UOP-619     1.0 ppm wt. max.
Vapor Pressure at 100°F
    ASTM D-1267     50 psig max.
Volatile Residue:
           
     Temperature @ 95% evaporation
    ASTM D-1837     +36°F max.
Corrosion, Copper Strip
    ASTM D-1838     No.1

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



NOTE ON TEST METHODS: Method numbers listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.

             
Specification Committee Approval:
  Wayne Mullins   Phil Winter   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



Reissue Date: 7-10-02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

PETROCHEMICAL GRADE GASOLINE PRODUCT

              COMPONENT   TEST METHODS   SPECIFICATIONS
Normal Butane & Lighter
    ASTM D-2177     6.0 Liq. Vol.% max.
Total Sulfur
    ASTM D-3120     1000 ppm wt. max.
Water Content
    VISUAL     No Free Water
Vapor Pressure at 100°F
    ASTM D-323     14.0 RVP max.
End Point
    ASTM D-86     375°F max.
Color, Saybolt Number
    ASTM D-156     +25 min.

NOTE ON TEST METHODS: Method numbers listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.

             
Specification Committee Approval:
  Wayne Mullins   Phil Winter   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



Reissue Date: 5/1/02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

PROPANE

              COMPONENT   TEST METHODS   SPECIFICATIONS
Vapor Pressure, PSIG @ 100°F
    ASTM D-1267     208 max.
Volatile Residue:
           
     Temperature @ 95% evaporation
    ASTM D-1837     -37°F max.
Corrosion, Copper Strip
    ASTM D-1838     No. 1
Total Sulfur
    ASTM D-4045     123 ppm wt. max.
Propylene
    ASTM D-2163     5.0 Liq. Vol.% max.
Propane
    ASTM D-2163     90.0 Liq. Vol.% min.
Butanes & Heavier
    ASTM D-2163     2.5 Liq. Vol.% max.
Water Content
    VISUAL     No Free Water
Residual Matter
           
     Residue on evaporation of 100 ml. max.
    ASTM D-2158     0.05 ml.
     Oil Stain Observation
          Pass

NOTES ON TEST METHODS: Method numbers listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.
Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



             
Specification Committee Approval:
  Wayne Mullins   Bob Sanders   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



Reissue Date: 5/01/02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

PURITY ETHANE

              COMPONENT   TEST METHODS   SPECIFICATIONS
Methane
    ASTM D-2163     3.0 Liq. Vol.% max.
Ethane & Ethylene
    ASTM D-2163     95.0 Liq. Vol.% min.
Propane & Heavier
    ASTM D-2163     3.5 Liq. Vol.% max.
Corrosion, Copper Strip
    ASTM D-1838     No. 1
Total Sulfur
    ASTM D-4045     30 ppm wt. max.
Water Content
    VISUAL     No Free Water
Carbon Dioxide
    ASTM D-2504     1000 ppm wt. in Liq. max.

NOTES ON TEST METHODS: Method number listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.

             
Specification Committee Approval:
  Wayne Mullins   Bob Sanders   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



Reissue Date: 5/1/02
EXHIBIT A

     
(ENTERPRISE LOGO) [h43195h4029411.gif]
  ENTERPRISE PRODUCTS OPERATING L.P.

NATURAL GASOLINE

              COMPONENT   TEST METHODS   SPECIFICATIONS
Normal Butane & Lighter
    GPA-2177     6.0 Liq. Vol.% max.
Total Sulfur
    ASTM D-3120     1000 ppm wt. max.
Water Content
    VISUAL     No Free Water
Vapor Pressure at 100°F
    ASTM D-323     14.0 RVP max.
End Point
    ASTM D-86     375°F max.
Corrosion, Copper Strip
    ASTM D-130     No. 1
Doctor Test
    ASTM D-4952 or GPA 1138     Negative
Color, Saybolt Number
    ASTM D-156     +25 min.

NOTE ON TEST METHODS: Method numbers listed above, beginning with the letter
“D,” are American Society for Testing and Materials (ASTM), Standard Test
Procedures. The most recent year revision for the procedures will be used.
Contaminants -The specification defines only a basic purity for this product.
This product is to be free of any contamination that might render the product
unusable for its commonly used applications. Specific contaminants include (but
are not limited to) dirt, rust, scale, and all other types of solid
contaminants, caustics, chlorides, heavy metals, and oxygenates.

             
Specification Committee Approval:
  Wayne Mullins   Bob Sanders   James Gernentz
 
           
 
  Quality Control   Business Management   Operations

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



8/3/05 revision
EXHIBIT “B”
EPOLP MEASUREMENT PROCEDURES
ARTICLE I
METERING EQUIPMENT
Section 1.1 General.

A.   Natural gas liquids or other products delivered or received by EPOLP shall
be measured by either volumetric or mass measurement procedures using a turbine
or Coriolis meter.

B.   Chemical grade propylene, refinery grade propylene, propane, isobutane,
normal butane, commercial butane and natural gasoline shall be measured by mass
or volumetric measurement procedures.

C.   Raw mix, ethane, ethane propane mix, and butane gasoline mix shall be
measured by mass measurement procedures.

D.   Polymer grade propylene shall be measured utilizing volumetric or mass
measurement procedures and API Manual of Petroleum Measurement Standards, (API
MPMS) Chapter 11.3.3.2 to determine calculated density and report mass.

E.   The measuring station shall be installed in such a manner that a minimum
back-pressure of 50 psig above the product vapor pressure at maximum operating
temperature is maintained at all times. Measurement accuracy shall not be
impeded by the effects of pulsation created by pumps or other sources.

F.   All equipment employed in metering and sampling shall be approved as to the
type, materials of construction, method of installation, and maintenance by all
parties involved in the custody transfer of products. Due consideration shall be
given to the operating pressure, temperature, and characteristics of the product
being measured.

G.   Reference to any API, ASTM, GPA or similar publication shall be deemed to
encompass the latest edition, revision or amendments thereof.

Section 1.2 Meters.

A.   Turbine meters shall be installed and operated in accordance with the API
MPMS, Chapter 5, Sections 3 and 4. Each meter shall be proven when initially
placed into service using a ball or piston-type or small volume prover in
accordance with the API MPMS, Chapter 4, and Chapter 12 Section 2.

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



B.   Coriolis meters shall be installed and operated in accordance with the API
MPMS, Chapter 5, Section 6. Each meter shall be proven when initially placed
into service using a ball or piston-type or small volume prover in accordance
with the API MPMS, Chapter 4, and Chapter 12, Section 2. The prover will be
additionally equipped with a densitometer installed and proved in accordance
with the API MPMS, Chapter 14, Section 6. The meter proving shall be an Inferred
Mass Proving in accordance with API MPMS, Chapter 5, Section 6.9.1.7.2.

C.   Meter proving frequency shall be in accordance with Section 2.3.C below.
The meter shall be proven immediately prior to and after any meter maintenance
is performed.

Section 1.3 Densitometers.

A.   Densitometers with frequency output shall be installed and proved in
accordance with the API MPMS, Chapter 14, Section 6. The frequency output may be
driven directly into a flow computer capable of internally converting frequency
to corrected flowing density in gm/cc, or to a separate frequency converter and
into the flow computer as a 4-20 ma signal. Proving is to be by entrapping a
sample of the flowing stream at system conditions in a double-walled
high-pressure vessel known as a pycnometer. The connections for the pycnometer
shall be installed in the same manner as those of the densitometer. Thermowells
shall be installed to allow monitoring of the inlet and outlet temperatures.
Accuracy of the densitometer shall be verified at the time of the meter proving
or when accuracy is in question. The accuracy of the densitometer shall be
within +/- 0.001 gm/cc over its entire range and repeatable to +/- 0.0005 gm/cc.

B.   For chemical grade propylene measurement utilizing a turbine meter, a
calculated density may be used in lieu of a densitometer by using the API MPMS,
Chapter 11.3.3.2 method for pure propylene and correcting it for 92 to
96 percent purity by applying a correction factor of 0.9987 to the prover mass
volume at each proving.

Section 1.4 Temperature and Pressure Transmitters. Temperature and pressure
transmitters shall be verified at the time of the meter proving using a
certified thermometer and reference gage respectively to ensure current readings
are within +/-0.2 °F and +/- 1.0 psi. A calibration shall be performed every
6 months. All verification and calibration data shall be supplied to the
customer. Accuracy of these transmitters shall be +/- 0.05 % of scale.
Section 1.5 Flow Computers. Flow computers shall be capable of accepting turbine
pulses from a turbine meter transmitter or mass pulses from a Coriolis meter
transmitter and signals from the pressure, temperature and density transmitters.
The computer shall convert, as required, and totalize these signals into gross
volume, mass, and net volume. For net volume determinations, the computer shall
utilize the latest ASTM, API and GPA tables for temperature, pressure and
specific gravity corrections that are applicable to the product being measured.
The weight of water shall be as provided in the latest version of GPA 2145.
Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



Section 1.6 Composite Sampling Systems. Composite sampling systems shall be
installed and operated in accordance with GPA Standard 2174. The composite
sampler shall be operated to collect flow-proportional samples only when there
is flow through the meter. These samples shall be accumulated in and removed
from single-piston cylinders with mixing capability.
Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



ARTICLE II
ACCOUNTING AND MEASUREMENT PROCEDURES
Section 2.1 Custody Transfer Tickets.

A.   EPOLP shall furnish to the customer daily (0700 to 0700) custody transfer
tickets unless otherwise provided for by separate agreement, for products
measured on a volumetric basis. The ticket shall identify the product and state
the net volume in barrels of product measured.

B.   For streams that are measured on a mass basis, custody transfer tickets
shall be furnished stating the total mass measured in pounds. Total pounds mass
shall then be converted to pounds of each component (if required) based on its
weight fraction of the analysis of the product removed from the composite
sampler for the same time period in which the mass was totalized. The component
pounds shall then be converted to equivalent gallons of each component (if
required) utilizing the calculation procedure outlined in GPA Standard 8173. The
component density in a vacuum shall be in accordance to GPA Standard 2145.
Component gallons shall be further reduced to barrels. Unless otherwise provided
for by separate agreement, custody transfer tickets for mass-measured products
shall be generated on a weekly or batch basis. An unfinished batch shall be
closed out at 0700 hours on the first day of the calendar month, unless
otherwise provided for by separate agreement.

Section 2.2 Measurement Basis.

A.   Mass Measurement.

  1.   Inferred mass measurement shall be accomplished utilizing a
flow-proportional composite sampler, turbine meter, densitometer and flow
computer to convert gross volumetrically measured barrels using density in gm/cc
at flowing conditions to total pounds mass according to the following formula:

     TotalPounds = GrossBBLS x MeterFactor x FlowingDensity(gm/cc) x 350.506987

      350.506987 is a conversion factor to convert density in gm/cc to pounds
/bbl.

     For polymer grade propylene the composite sampler and densitometer are not
required.

  2.   Direct mass measurement shall be accomplished by utilizing a
flow-proportional composite sampler, a Coriolis meter, Coriolis transmitter, and
a flow computer to convert mass pulses from the Coriolis transmitter into
pounds. Measured pounds mass is calculated according to the following formula:

         
MeasureMass =
  MeterPulses
 
KFactor   x MeterFactor 

     For polymer grade propylene the composite sampler is not required.
Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



B.   Volumetric Measurement.

  1.   Volumetric measurement shall be accomplished utilizing a flow computer,
turbine meter, and temperature and pressure transmitters. A “fixed” specific
gravity at 60 oF and vapor pressure at 100 oF may be entered into the flow
computer in the case of “purity” products, if agreed by both parties.
Temperature and pressure shall be referenced to the proper API, ASTM and GPA
Tables to calculate and totalize net barrels. An optional densitometer and
flow-proportional composite sampler may be installed. If a densitometer is
installed, the flow computer shall convert the density signal at flowing
conditions in gm/cc to specific gravity at 60 oF and use GPA TP-15 to determine
EVP (Equilibrium Vapor Pressure).     2.   On the basis of laboratory analysis,
components of mixed streams may be determined by multiplying the totalized net
volume by the liquid volume percent of each component, if so stipulated by
contract.

    The following shall be utilized by the flow computer to reduce gross barrels
to net barrels.       For Temperature Reduction. API/ASTM/GPA Technical
Publication TP-25 Table 24E shall be used when measuring propane, isobutane,
normal butane, natural gasoline and mixes of the above.       For Pressure
Reduction (Compressibility).

  a.   API MPMS, 11.2.2 (GPA 8286) shall be used for measuring propane,
isobutane, normal butane, and mixes of the above.     b.   API MPMS, 11.2.1
shall be used when measuring natural gasoline.

    Temperature and Pressure Correction. API MPMS, 11.3.3.2 Subroutine “PROPYL”
shall be used for temperature and pressure correction when measuring propylene
and as a ratioed factor based upon propylene content in propane/propylene mix.

Section 2.3 Provings and Tolerances.

A.   Principles. During the proving cycle, turbine pulses (volumetric) from the
turbine meter transmitter or mass pulses from the Coriolis transmitter are
accumulated. Dividing the accumulated pulses by the prover volume or prover mass
generates a “K Factor” in terms of volume or mass, respectively. After the
initial proving, this “K Factor” is entered into the flow computer along with a
meter correction factor of 1.0000. After subsequent provings, one can choose to
adjust the “K Factor” or the meter correction factor. If the choice is made to
adjust the “K Factor,” then the meter correction factor remains at 1.0000. If
the adjustment is made at the meter correction factor, then the established “K
Factor”

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



    remains the same. The densitometer factor is entered into the flow computer
to correct flowing density in gm/cc as determined by results of a pycnometer
test. The pycnometer shall be installed so that flow through the vessel shall
assure proper purging thus allowing temperature and pressure equalization with
the densitometer being proved. Maximum allowable temperature differential
between the contents in the pycnometer and the densitometer shall be no greater
than +/- 0.2 oF. The pressure shall be equal to that of the densitometer at time
of removal.   B.   General.

  1.   Meter provings, calibration of instruments, and maintenance of
measurement equipment shall normally be performed by EPOLP personnel, but these
functions may be delegated to responsible third-party contractors under the
direction of an EPOLP representative.     2.   A customer’s witness signature
does not constitute the approval of the use of out-of-tolerance equipment, but
said signature does attest to the validity of the proving report.

C.   Proving Intervals. Each meter shall be proven when initially placed into
service. Subsequent provings shall be made every thirty (30) days, unless in
accordance with the API MPMS, Chapter 5.3.9.5.2 the consistency of the meter
factor, as evidenced in meter factor control charts, may allow the proving
interval to be extended to a maximum of 60 days.

D.   Meter Factor.

  1.   Volumetric meter proving calculations shall be in accordance with API
MPMS, Chapter 12.2. The average of five (5) consecutive prover runs shall be
taken to establish an initial or new meter factor, provided that the five
(5) proving runs are within 0.0005 (0.05 %) of each other and the meter factor
is within 0.0025 of the previous meter factor under like operating conditions.  
  2.   The new meter factor shall be used after each successful proving if it
meets the above proving criteria.     3.   If the new meter factor deviates from
the previous meter factor under like operating conditions by more than plus or
minus 0.0025, then one half (1/2) of the volume measured since the previous
proving shall be corrected using the new meter factor. If the time of
malfunction can be determined by historical data, then the volume measured since
that point in time shall be corrected using the new meter factor. The new meter
factor shall not be used to correct volumes measured more than thirty-one
(31) days prior to the new proving.

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



  4.   No work shall be performed on the measuring element of a turbine meter
without first proving the meter. If any work is performed, a new meter factor
shall be established.     5.   If the new meter factor deviates more than 0.0025
but less than 0.0050 from the previous meter factor, the field representatives
of EPOLP and the customer shall determine the corrective action, if any, to be
taken.     6.   If the new meter factor deviates 0.0050 or more, the element
shall be removed and inspected. If there is build-up on the internals, then the
element shall be cleaned and the meter re-proved. If excessive wear is found,
then the element shall be repaired or replaced and the meter re-proved to
establish a new initial meter factor. After a 24-hour wear-in period, the meter
shall be re-proved and if the meter factor changes more than +/- 0.0025 from the
new initial meter factor, then one-half (1/2) of the volume measured shall be
corrected using the latest meter factor.     7.   The measurement technician
shall record all required corrections to measured volumes and shall describe the
findings, method of repair, and calculations used in making the correction on
the meter proving report. A correction ticket for the amount of the correction
shall be issued.

E.   Density Factor. The proving intervals, tolerances, repairs and methods of
correction are the same as those provided for in Section 2.3.D above, except
that the average of two (2) successive pycnometer provings shall establish
product flowing density, provided the two (2) successive provings agree within
0.0005 (0.05%).

     Section 2.4 Custody Measurement Station Failure.

A.   If a failure occurs on a custody measurement station or the station is out
of service while product is being delivered, then the volume shall be determined
or estimated by one of the following methods in the order stated:

  1.   By using data recorded by any check measuring equipment that was
accurately registering; or     2.   By correcting the error if the percentage
error can be ascertained by calibrations, tests, or mathematical calculations;
or     3.   By comparison with deliveries made under similar conditions when the
measurement station was registering accurately; or     4.   By using historical
pipeline gain/loss.

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



Section 2.5 Sampling Procedures.

A.   Flow proportional composite samples shall be removed from the composite
sampler at the same time the meter is read and a custody ticket issued. Samples
of finished LPG products streams shall be analyzed in accordance with ASTM
D-2163 and raw mix stream shall be analyzed by GPA 2186 extended analysis for
C6+ streams.

B.   Three samples shall be taken from the composite sampler. One sample shall
be retained by EPOLP for analysis, the second sample shall be retained by the
customer for analysis, and the third shall be held as a referee. If EPOLP has
taken custody, its sample shall be analyzed and the analysis used to account for
transfer. If the customer has taken custody, its sample shall be analyzed and
the analysis used to account for transfer. If the customer and EPOLP are in
disagreement, then the referee sample shall be taken to a mutually agreed upon
laboratory which shall analyze the sample in accordance with the proper GPA
Standard. This analysis shall be accepted by the customer and EPOLP as final and
conclusive for proportions and components contained in the stream. Charges for
such referee sample shall be borne by the customer and EPOLP equally.

C.   Referee samples shall be held for a period of thirty (30) days from the
date of sampling.

D.   If a malfunction of the sampling occurs resulting in no sample being taken
or in an unrepresentative sample being obtained, the following procedure shall
be utilized in the order stated.

  1.   The sample collected by any on-stream back-up sampling device that has
extracted a sample in proportion to the volume delivered shall be used.     2.  
An average of the composite samples taken over a mutually agreed time frame {not
to exceed the last three (3) months of properly sampled deliveries} shall be
used.     3.   Daily grab samples shall to be used for the time in question.

Section 2.6 Definitions.

A.   “Day” shall mean a period of twenty-four (24) consecutive hours commencing
at a local time agreed on by all parties involved.

B.   “Gallon” shall mean a United States Gallon of 231 cubic inches of liquid at
sixty degrees Fahrenheit (60 oF) and at the equilibrium vapor pressure of the
liquid.

C.   “Barrel” shall mean forty-two (42) United States Gallons.

D.   “EPOLP” shall mean Enterprise Products Operating L.P.

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



Section 2.7 Technical Publications.

A.   Manual of Petroleum Measurement Standards, American Petroleum Institute,
Washington, D.C.:

  1.   API Chapter 1, “Definitions.”     2.   API Chapter 4, “Proving Systems.”
    3.   API Chapter 5.3, “Measurement of Liquid Hydrocarbons by Turbine
Meters.”     4.   API Chapter 5.4, “Accessory Equipment for Liquid Meters.”    
5.   API Chapter 5.6, “Measurement of Liquid Hydrocarbons by Coriolis Meters.”  
  6.   API Chapter 9.2, “Pressure Hydrometer Test Method for Density or Relative
Density.”     7.   API Chapter 11.2.2, “Compressibility Factors for
Hydrocarbons: 0.350 — 0.637 Relative Density (60 oF/60 oF) and –50 oF to 140 oF
Metering Temperature.”     8.   API 11.2.1, “Compressibility Factors for
Hydrocarbons: 0-90o API Gravity Range.”     9.   API Chapter 11.3.3.2,
“Propylene Compressibility.”     10.   API Chapter 12.2, “Calculation of Liquid
Petroleum Quantities.”     11.   API Chapter 14.6, “Continuous Density
Measurement.”     12.   API Chapter 14.7, “Standard for Mass Measurement of
Natural Gas Liquids.”     13.   API Chapter 14.8, “Liquefied Petroleum Gas
Measurement.”     14.   API Chapter 21.2, “Flow Measurement — Electronic Liquid
Measurement.”

B.   API/ASTM/GPA Technical Publication TP-25 Table 24E, “Correction of Volume
to 60 °F Against Relative Density 60 °F/60 °F.”

C.   ASTM-D-1250 (Table 24), “Volume Corrected to 60 oF and equilibrium vapor
pressure.”

D.   ASTM-D-2163 “Standard Test Method for Analysis of Liquid Petroleum
(LP) Gases and Propene Concentrates by Gas Chromatography.”

E.   GPA Standard 2140, “Liquefied Petroleum Gas Specifications and Test
Methods.”

Storage Lease (Enterprise Products NGL Marketing)

 



--------------------------------------------------------------------------------



 



F.   GPA Standard 2145, “Table of Physical Constants of Paraffin Hydrocarbons
and Other Components of Natural Gas.”

G.   GPA Standard 2174, “Method of Obtaining Hydrocarbon Fluid Samples Using a
Floating Piston Cylinder.”

H.   GPA Standard 2177, “Method for the Analysis of Demethanized Hydrocarbon
Mixtures Containing Nitrogen and Carbon Dioxide by Gas Chromatography.”

I.   GPA Standard 2186, “Method for the Extended Analysis of Hydrocarbon
Mixtures Containing Nitrogen and Carbon Dioxide by Temperature Programmed Gas
Chromatography.”

J.   GPA Standard 8173, “Method for Converting Natural Gas Liquids and Vapors to
Equivalent Liquid Volumes.”

K.   GPA Standard 8182, “Tentative Standard for the Mass Measurement of Natural
Gas Liquids.”

L.   References to any API, GPA, ASTM or similar publications shall be deemed to
encompass the latest edition, revision or amendment thereof.

Storage Lease (Enterprise Products NGL Marketing)

 